72 F.3d 920
315 U.S.App.D.C. 281
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Garnell A. CAMPBELL, also known as Baldie, Appellant.
No. 94-3165.
United States Court of Appeals, District of Columbia Circuit.
Nov. 29, 1995.

Before:  BUCKLEY, GINSBURG, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the convictions from which this appeal has been taken be affirmed.  The district court did not abuse its discretion in denying appellant's motion in limine to exclude as irrelevant the videotape of the inside of 1620 S St., N.W.  See United States v. Warren, 42 F.3d 647 (D.C.Cir.1994).  Nor did the district court commit plain error in failing sua sponte to exclude the videotape on the ground that it was more prejudicial than probative.  See United States v. Olano, 113 S.Ct. 1770 (1993).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.